Citation Nr: 1646846	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  05-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of thoracic outlet syndrome of the median nerve of the right upper extremity prior to February 11, 2011, and entitlement to an evaluation in excess of 10 percent thereafter. 

2.  Entitlement to a compensable evaluation for residuals of thoracic outlet syndrome of the median nerve of the left upper extremity prior to February 11, 2011, and entitlement to an evaluation in excess of 10 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals of a partial thyroidectomy. 

4.  Entitlement to a compensable evaluation for plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe (claimed as arthritis of both feet) prior to February 11, 2011, and entitlement to an evaluation in excess of 10 percent thereafter.

5.  Entitlement to a compensable evaluation for bilateral plantar dermatosis with bunions and calluses. 
6.  Entitlement to service connection for arthritis and weakness of the hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The jurisdiction of the case was transferred to the VA RO in Pittsburgh, Pennsylvania.  Currently, the VA RO in Montgomery, Alabama, has jurisdiction over the case.

In January 2008, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  The VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may ultimately overturn an appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the result of VA's appeal in Johnson, the Board will stay action on the issue of entitlement to a compensable evaluation for bilateral plantar dermatosis with bunions and calluses.  Once a final decision is reached on appeal in Johnson, the adjudication of this claim that has been stayed will be resumed.

In VA Form 21-8940 dated in May 2013, the Veteran reported that she was unable to work due to "severe depression, fatigue, [and] side effects of DMII."  In a September 2015 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  No notice of disagreement was filed in connection with this determination.  No further action on the part of the Board is warranted at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for arthritis and weakness of the hands and entitlement to an evaluation in excess of 10 percent for post-operative residuals of a partial thyroidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's thoracic outlet syndrome of the median nerve of the right upper extremity has been manifested by mild incomplete paralysis of the median nerve.

2.  Throughout the appeal period, the Veteran's thoracic outlet syndrome of the median nerve of the left upper extremity has been manifested by mild incomplete paralysis of the median nerve.

3.  Throughout the appeal period, the Veteran's plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe, has been manifested by moderate residuals of foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no higher, have been met for the entire appeal period for thoracic outlet syndrome of the median nerve of the right upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for an evaluation of 10 percent, but no higher, have been met for the entire appeal period for thoracic outlet syndrome of the median nerve of the left upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for an evaluation of 10 percent, but no higher, have been met for the entire appeal period for plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284-5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims for increased evaluations for plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe, thoracic outlet syndrome, and post-operative residuals of a partial thyroidectomy. 

The claim for a higher rating arises from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records, post-service treatment records, and Social Security Administration records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in April 2003, February 2011, June 2014, and September 2015.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Additionally, the Veteran has not contended and the evidence does not show that her service-connected disabilities have worsened since her most recent VA examinations.

In January 2008, the Board remanded the Veteran's claims to obtain outstanding treatment records, and to provide the Veteran with VA examinations to determine the current severity of her service-connected disabilities.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here the disabilities have not significantly changed during the appeal period and uniform evaluations are warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.





A.  Residuals of Thoracic Outlet Syndrome

The Veteran's residuals of thoracic outlet syndrome of the median nerve of the right and left upper extremities have been evaluated as 10 percent disabling effective February 11, 2011, pursuant to Diagnostic Code 8515.  38 C.F.R. § 4.124a.  

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.  

Diagnostic Code 8615 provides a rating for neuritis of the median nerve.  Diagnostic Code 8715 provides a rating for neuralgia of the median nerve.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

In April 2003, the Veteran had a VA examination to determine the nature and etiology of her numbness of the arms and hands.  In 1997, the Veteran began to experience weakness in her arms and hands with occasional numbness.  She indicated that she was told that she had a disk out in her neck.  The Veteran stated that she had intermittent numbness and tingling in her hands when she elevated them for a period of time and if she lay on her side at night.  During the examination, the Veteran's symptoms were reproduced when her hands were elevated for greater than 10 minutes.  X-ray studies indicated bilateral cervical ribs.  There was no weakness or paraesthesias noted at the examination.  The VA examiner diagnosed thoracic outlet syndrome.

In February 2011, the Veteran was afforded another VA examination to determine the severity of her thoracic outlet syndrome.  The VA examiner reported that the Veteran had tingling and numbness (severity level was reported as a 6 on a 10 point scale), pain (severity level was reported as an 8 on a 10 point scale), and weakness of the arms, hands, and neck (severity level was reported as an 8 on a 10 point scale).  There was no abnormal sensation, aesthesia, or paralysis of the affected parts.  The Veteran was not receiving treatment for her condition.  She reported that her functional impairments consisted of an inability to lift overhead and carry with her arms fully extended for a prolonged period of time, and constant neck and shoulder pain that restricted the types of clothing and jewelry she was able to wear.  Upon examination, the Veteran had normal range of motion in her shoulders that was unchanged after repetitive motion.  With regard to the cervical spine, there was no evidence of pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  The VA examiner observed pain with abduction of the shoulder and a limited range of motion in the neck. 

In June 2014, the Veteran was afforded a VA examination to determine the severity of her thoracic outlet syndrome.  On examination, the Veteran had mild numbness and paraesthesias of the right and left upper extremities.  Muscle strength was normal and there was no muscle atrophy.  Reflex and sensory examinations were normal.  There was incomplete paralysis of the left and right median nerves.

In September 2015, the Veteran was afforded a VA Diabetic Sensory-Motor Peripheral Neuropathy examination.  The VA examiner found that the Veteran had mild incomplete paralysis of the left and right median nerves.  Strength and reflex testing was normal.  The Veteran had mild intermittent pain, paresthesia, and numbness of the upper left and right extremities.

In determining the degree of neurologic impairment, the Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, 4.124 and 4.124(a).  As instructed in section 4.120, there is an obligation to rate by comparison.  Here, the nerve has been identified and there is lay and medical evidence of intermittent pain, paresthesia, and numbness of the upper left and right extremities.  However, the Veteran can move her upper extremities against gravity, the reflexes are not lost, her pain is mild and intermittent, and there is no muscle atrophy.  (Compare 4.123 with 4.124).  Based upon the lay and clinical findings, the median nerve impairments are no more than mild in degree.  The rating of 10 percent is warranted for the Veteran's mild incomplete paralysis of the median nerves for the entire appeal period.  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has made assertions that she is entitled to an increased evaluation for thoracic outlet syndrome of the median nerve of the right and left upper extremities.  However, these assertions are probatively outweighed by the VA examination reports, which evaluated the severity of the Veteran's thoracic outlet syndrome of the median nerve of the right and left upper extremities in great specificity.  Additionally, the VA examination reports were based upon interviews with the Veteran, examinations, and the VA examiners' medical expertise.    

Based upon the forgoing, the Board finds that the weight of the evidence warrants a 10 percent evaluation for residuals of thoracic outlet syndrome of the median nerve of the right and left upper extremities for the entire appeal period.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

B.  Plantar Fasciitis with Pes Planus

The Veteran's plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe is evaluated as 10 percent disabling effective, February 11, 2011, by analogy to Diagnostic Codes 5284-5276.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling. Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

In April 2003, the Veteran had a VA examination to determine the nature and etiology of the arthritis of her feet.  The Veteran stated that she had arthritis in her feet since 1997.  Her feet were stiff in the mornings and she experienced severe pain when she walked without shoes.  She also indicated that her arches had fallen.  X-ray studies showed mild degenerative joint disease of the left great toe, but were otherwise normal.  The VA examiner diagnosed moderate pes planus, plantar fasciitis, and mild degenerative joint disease of the left great toe.  Upon examination, the Veteran's plantar fascia insertion sites were tender to palpitation on both feet.  There was moderate loss of the longitudinal aspect of the arches of both feet.  The VA examiner observed that there was increased pain with weight bearing activities and that the Veteran would benefit from customized orthotics.

In February 2011, the Veteran was afforded another VA examination to determine the severity of her pes planus with plantar fasciitis and degenerative arthritis of her great left toe.  The Veteran's toe and foot conditions caused pain, weakness, stiffness, swelling, and fatigue.  Treatment included soaking, medication, and prescription creams.  She was limited to soft flat shoes with gel inserts.  Upon examination, there was abnormal weight bearing.  There were no signs of unusual shoe wear or breakdown.  She did not require any assistive device for ambulation.  The Veteran's feet had tenderness, but did not have painful motion.  There was no deformity, malalignment, hammer toes, pes cavus, Morton's Metatarsalgia, or hallux rigidus.  There was bilateral hallux valgus.  She was limited to standing between 15 and 30 minutes.  She did not require support with her shoes.

In June 2014, the Veteran was afforded another VA examination to determine the severity of her bilateral pes planus, bilateral plantar fasciitis, and bilateral degenerative arthritis of the feet.  The Veteran reported constant pain in both feet that became worse with walking and standing.  However, she denied flare-ups that impacted the function of the foot.  On examination, there was bilateral pain on use of the feet, but the pain was not accentuated on manipulation.  There was no pain on manipulation of the feet or swelling on use.  There were no characteristic calluses.  The Veteran wore arch supports for both feet.  There was no objective evidence of marked deformity of either foot.  Both feet had the weight-bearing line fall over or medial to the great toe.

In December 2014, Dr. M.S., a private physician, completed a DBQ pertaining to the Veteran's foot disabilities.  Dr. M.S. diagnosed metatarsalgia, hallux rigidus, and foot pain.  The Veteran reported pain along the lateral side of the feet.  She stated that her pain was 8 out of 10.  Her feet hurt off and on for the past month.  She could not stay on her feet for long periods of time.  Dr. M.S. indicated that the Veteran's bilateral hallux rigidus was mild or moderate.  There was no functional loss attributable to the Veteran's feet conditions.  She used foot braces occasionally.

Throughout the appeal period, the Veteran's pes planus has been characterized as moderate.  Specifically, the April 2003 VA examiner found that the Veteran's pes planus was moderate.  Therefore, the Board finds that the Veteran's 10 percent evaluation is granted for the entire appeal period.  However, the Veteran is not entitled to a 20 percent evaluation.  The evidence has been against a finding of acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, or marked tenderness under the metatarsal heads.  Additionally, the Veteran's foot disabilities have been characterized by the VA examiner as moderate rather than moderately severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284-5276.  Also, the service-connected disability does not include Morton's disease, hallux rigidus, or hallux valgus.  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what she has experienced or observed.  Layno, 6 Vet. App. at 465.  The Veteran has made assertions that she is entitled to an increased evaluation for her plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe.  However, these assertions are probatively outweighed by the VA examination reports, which evaluated the severity of the Veteran's plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe in great specificity.  Additionally, the VA examination reports were based upon interviews with the Veteran, examinations, and the VA examiners' medical expertise.    

Based upon the forgoing, the Board finds that the weight of the evidence warrants a 10 percent evaluation for pes planus, history of fracture and degenerative joint disease, left great toe, for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5284-5276.

C.  Extraschedular Consideration 

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe, and thoracic outlet syndrome, address all of the Veteran's symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation for consideration of an extraschedular evaluation is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 






ORDER

A 10 percent evaluation is granted for thoracic outlet syndrome of the median nerve of the right upper extremity for the entire appeal period, subject to the regulations governing the payment of monetary benefits. 

A 10 percent evaluation is granted for thoracic outlet syndrome of the median nerve of the left upper extremity for the entire appeal period, subject to the regulations governing the payment of monetary benefits. 

A 10 percent evaluation is granted for plantar fasciitis with pes planus, history of fracture and degenerative joint disease, left great toe, for the entire appeal period, subject to the regulations governing the payment of monetary benefits. 


REMAND

In April 2003, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed for arthritis and weakness of the hands.  During the examination, the Veteran stated that since 1998, she had experienced decreased strength and increased pain in her hands that she believed was related to arthritis.  X-ray studies showed that there was no evidence of arthritis in either hand.  Since that time, treatment records dated in May 2006 indicate current osteoarthritis of the hand.  Additionally, treatment records in September 2009 treatment records show chronic osteoarthritis of the hand and pain in the finger joints.  Based upon the forgoing, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine the nature and etiology of her claimed arthritis and weakness of the hands.

Additionally, the Veteran's post-operative residuals of her partial thyroidectomy have been rated 10 percent disabling under Diagnostic Code 7903.  38 C.F.R. § 4.119.  In June 2014, the Veteran underwent a VA examination to determine the severity of the residuals of her partial thyroidectomy.  The examiner observed that the Veteran had a scar attributable to her thyroidectomy that was shorter than 13 centimeters in length and was less than 0.6 centimeters in width.  Significantly, the examiner noted that the scar was not painful or unstable.  In February 2015, Dr. V.W. completed a Disability Benefits Questionnaire (DBQ) pertaining to the Veteran's thyroid disorder.  Significantly, Dr. V.W. checked the boxes that indicated that the Veteran had one scar that was "unstable or painful" and was "elevated or depressed."  The Board finds that the foregoing findings should be reconciled. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed arthritis and weakness of the hands.  The VA examiner should be granted full access to the Veteran's VBMS record.

Thereafter, the examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis and weakness of the hands were incurred in (are due to disease or injury) service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Schedule the Veteran for a VA skin examination in connection with her claim for an evaluation in excess of 10 percent for post-operative residuals of a partial thyroidectomy.  The examiner is asked to reconcile findings in which the June 2014 VA examiner found that the Veteran's scar attributable to her thyroidectomy was not painful or unstable with the February 2015 DBQ in which Dr V.W. checked the boxes that indicated that the Veteran's scar was "unstable or painful" and was "elevated or depressed."  

3.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


